UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A oAnnual Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended: December 31, 2009 xTransition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from April 30, 2009 to January 1, 2010 Commission file number:333-153574 CHINA EXECUTIVE EDUCATION CORP. (Exact name of small business issuer as specified in its charter) NEVADA 75-3268300 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Hangzhou MYL Business Administration Consulting Co. Ltd. Room 307, Hualong Business Building, 110 Moganshan Road, Hangzhou, P.R.China310005 (Address of Principal Executive Offices and Zip Code) (86) 0571-8880-8109 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section12(b)of the Act: None Securities registered pursuant to Section12(g)of the Act: Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition for “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Non-Accelerated Filero Accelerated Filer o Smaller Reporting Companyx Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNo x The aggregate market value of the common stock held by non-affiliates (3, 510,000 shares), based on the closing market price ($ 0.15 per share) of the common stock as of December 31, 2009 was $ 526,500. There were a total of 22,000,000 shares of the registrant’s common stock outstanding as of April 14, 2010. Documents Incorporated by Reference: None Explanatory Note This Amendment No. 1 on Form 10-K/A (this “Amendment No. 1”) to the Transition Report on Form 10-K for the transition period from April 30, 2009 to January 1, 2010 (the “Transition Period”) of China Executive Education Corp. (the “Company”) is being filed to amendNote 7. “ Subsequent Events” pertaining to dividend declared disclosure andin the same Note 7, related change to thebalance sheet ofSurmounting Limit Marketing Adviser Limited (the “SLM”) presented as part of Pro Forma Condensed Combined Balance Sheets and Statement of Operations in the Transition Report of the Company, filed with the Securities and Exchange Commission (the “Commission”) on April 14, 2010 to correct an error which was inadvertently made on the amount of the retained earnings of the SLM for its fiscal year ended December 31, 2009 distributable as dividend to the former shareholder of the SLM prior to the reverse merger that took place on February 12, 2010. The correct amount of the retained earnings distributable as dividend of the SLM for its fiscal year ended December 31, 2009 is USD $ 2,878,504 , instead of USD $ 1,285,305. Such amount was realized for the fiscal year 2009 prior to the reverse merger. Except as described above, no other changes have been made to the Transition Report and this Amendment No. 1 does not amend or update any other information contained in the Transition Report. Part IV Item 15.Exhibits, Financial Statement Schedules. The following exhibits are filed with, and as a part of, this Amendment No. 1 to Transition Report on Form 10-K/A. List of Exhibits The exhibits which are filed with this report or which are incorporated herein by reference are set forth in the Exhibit Index hereto. Exhibit Number Description of Document Consent of the Independent Registered Public Accounting Firm Certification Pursuant to Rule 13a-14 and 15d-14 under the Securities Exchange Act of 1934, as Amended Certification Pursuant to Rule 13a-14 and 15d-14 under the Securities Exchange Act of 1934, as Amended Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this Amendment No. 1 to the Form 10-K/A to be signed on our behalf by the undersigned, thereunto duly authorized. Dated: August 14, 2010 CHINA EXECUTIVE EDUCATION CORP. By /s/ Kaien Liang Name: Kaien Liang Title: Chairman and Chief Executive Officer EXHIBIT INDEX Exhibit Number Description of Document Consent of the Independent Registered Public Accounting Firm Certification Pursuant to Rule 13a-14 and 15d-14 under the Securities Exchange Act of 1934, as Amended Certification Pursuant to Rule 13a-14 and 15d-14 under the Securities Exchange Act of 1934, as Amended Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 CHINA EXECUTIVE EDUCATION CORP. (FORMERLY On Demand Heavy Duty Corp) (A Development Stage Company) Financial Statements As of December 31, 2009 and for the 9-months from May 1, 2009 to December 31, 2009 Financial Statements Report of Independent Registered Public Accounting Firm F-2 Statements of Financial Position F-3 Statements of Operations F-4 Statements of Stockholders’ Equity F-5 Statement of Cash Flows F-6 Notes to Financial Statements F-7 F-1 Stan J.H. Lee, CPA 2160 North Central Rd.Suite 203 Fort LeeNJ 07024 P.O. Box 436402San YsidroCA 92143 619-623-7799 Fax 619-564-3408 E-mail) stan2u@gmail.com Report of Independent Registered Public Accounting Firm To the Board of Directors and Management of China Executive Education Corp. (formerly On Demand Heavy Duty, Corp) ; We have audited the accompanying balance sheets of China Executive Education Corp. as of December 31, 2009 and the related statements of operations, changes in shareholders’ equity and cash flows for the period from May 1, 2009to December 31, 2009 ended. These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of China Executive Education Corp.as ofDecember 31, 2009 , and the results of their operations and its cash flows for the period aforementioned in conformity with U.S. generally accepted accounting principles. /s/ Stan J.H. Lee, CPA Stan J.H. Lee, CPA March 28, 2010 August 13, 2010 (Note 7 – Subsequent Events Updated) Fort Lee, NJ 07024 F-2 CHINA EXECUTIVE EDUCATION CORP. (Formerly On Demand Heavy Duty, Corp) (A Development Stage Company) Balance Sheets Assets December 31, April 30, (Last fiscal Year) Current Assets Cash $ $ Total Assets $ $ Liabilities and Stockholders’ Equity (deficit) Long Term Liabilities Loan from Director $ $ Total Long Term Liabilities $ $ Stockholders’ Equity (deficit) Common stock, $0.001par value, 75,000,000 shares authorized; 6,510,000 shares issued and outstanding Additional paid-in-capital Deficit accumulated during the development stage ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of these financial statements. F-3 CHINA EXECUTIVE EDUCATION CORP. (Formerly On Demand Heavy Duty, Corp) (A Development Stage Company) Statements of Operations Three Months Ended December 31, Eight Months Ended December 31, From Inception on May 9, 2008 to December 31, Expenses General and Administrative Expenses $ $ Net (loss) from Operation before Taxes Provision for Income Taxes 0 0 0 Net (loss) $ $ (Loss) per common share – Basic and diluted $ $ Weighted Average Number of Common Shares Outstanding The accompanying notes are an integral part of these financial statements. F-4 CHINA EXECUTIVE EDUCATION CORP. (Formerly On Demand Heavy Duty, Corp) (A Development Stage Company) Statements of Stockholders’ Equity Number of Common Shares Amount Additional Paid-in Capital Deficit Accumulated During Development Stage Total Balance at inception on May 9, 2009 $
